DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 Claim Objections
Claim 10 is objected to because of the following informalities: 
Claim 10 recites “an” in line 1.  The examiner suggests “a” for proper grammatical construction. 
 Appropriate correction is required.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
  (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gandhi (US 2016/0343689)
 Regarding claim 1.
Gandhi teaches a semiconductor package (fig 1) (paragraph 15), comprising: a lower semiconductor chip (304a) including a lower semiconductor substrate (paragraph 22), a rear surface protecting layer (350a) covering a non-active surface of the lower semiconductor substrate, a plurality of lower via electrodes (342,307,340a) penetrating through the lower semiconductor substrate (304a) and the rear surface protecting layer (350a) (fig 3i), and a plurality of rear surface signal pads and a plurality of rear surface thermal pads arranged on the rear surface protecting layer (350a); an upper semiconductor chip (304b) including an upper semiconductor substrate (paragraph 22), a wiring structure (340b) on an active surface of the upper semiconductor substrate (304b), a front surface protecting layer (350b) that covers the wiring structure and has a plurality of front surface openings (fig 3i), and a plurality of signal vias (332) and a plurality of thermal vias (332) that fill the plurality of front surface openings and are connected to the wiring structure (340b); and a plurality of signal bumps (335) connecting between the plurality of rear surface signal pads  and the plurality of signal vias (332), and a plurality of thermal bumps (335) connecting between the plurality of rear surface thermal pads (343a) and the plurality of thermal vias (332), wherein: the plurality of signal bumps (335) and the plurality of thermal bumps (335) are between the lower semiconductor chip (304a) and the upper semiconductor chip (304b), and the plurality of rear surface signal pads are connected to the plurality of lower via electrodes (342), and entire bottom surfaces of the plurality of rear surface thermal pads (343a) are in contact with the rear surface protecting layer (35a) (fig 3i) (paragraph 22-31). 

    PNG
    media_image1.png
    707
    749
    media_image1.png
    Greyscale

 Regarding claim 2. 
 Gandhi teaches the upper semiconductor chip includes: a signal region, which is at a center of the upper semiconductor chip when viewed from above and has arranged therein the plurality of signal bumps, and a thermal region, which surrounds the signal region and has arranged therein the plurality of thermal bumps (fig 1).
 
    PNG
    media_image2.png
    480
    727
    media_image2.png
    Greyscale


Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gandhi (US 2016/0343689). 
Regarding claim 15. 
  Gandhi teaches a semiconductor package, comprising: a first semiconductor chip (304a)  including a first semiconductor substrate (paragraph 22), a first wiring structure on an active surface of the first semiconductor substrate, a first front surface  protecting layer (350a) covering the first wiring structure and having a plurality of first front surface openings (fig 3i), a first rear surface protecting layer (350b) covering a non-active surface of the first semiconductor substrate (fig 3e), a plurality of first via electrodes (342) penetrating through the first semiconductor substrate (304a) and the first rear surface protecting layer (350b) (fig 3e,3i), and a plurality of first signal pads and a plurality of first thermal pads (343a) arranged on the first rear surface protecting layer (fig 3i); a plurality of second semiconductor chips (304b) vertically stacked on the first semiconductor chip (304a) and each including a second semiconductor substrate (paragraph 31) (fig 3i), a second wiring structure on an active surface of the second semiconductor substrate (fig 3i), a second front surface protecting layer (350b) covering the second wiring structure and having a plurality of second front surface openings (fig 3g,i), a second rear surface protecting layer (350b) covering a non-active surface of the second semiconductor substrate, a plurality of second via electrodes (372) penetrating through the second semiconductor substrate (fig 3i) and the second rear surface protecting layer (fig 3g), a plurality of signal vias (333) and a plurality of thermal vias filling the second front surface openings and connected to the second wiring structure, and a plurality of second signal pads and a plurality of second thermal pads arranged on the second rear surface protecting layer (350a); a plurality of signal bumps (335) connecting between first and second signal pads and the plurality of signal vias (fig 3i); and a plurality of thermal bumps (335) connecting between first and second thermal pads and the plurality of thermal vias (fig 3i), wherein: the plurality of first signal pads are connected to the plurality of first via electrodes, the plurality of second signal pads are connected to the plurality of second via electrodes, entire bottom surfaces of the plurality of first thermal pads contact the first rear surface protecting layer (350a), and the entire bottom surfaces of the plurality of first thermal pads contact the second rear surface protecting layer (fig 3i) (paragraph 22-32).  
    PNG
    media_image3.png
    710
    962
    media_image3.png
    Greyscale

 Regarding claim 16.
Gandhi teaches when viewed from above, the plurality of signal bumps are at a center of the second semiconductor chip, and the plurality of thermal bumps (335) are close to edges of the second semiconductor chip to surround the plurality of signal bumps (335) (fig 1,3i). 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi (US 2016/0343689) as applied to claim 1 and further in view of Tsai (US 2020/0058519) 
Regarding claim 3.
Gandhi teaches elements of the claimed invention above the plurality of signal vias (332) each have a first horizontal width (fig 1), the plurality of thermal vias (332) each have a second horizontal width (fig 3i), the second horizontal width has a value equal to or greater than the first horizontal width (fig 3i).
   Gandhi does not show the pitches of the vias.
Tsai teaches the plurality of signal vias (232) each have a first horizontal width, the plurality of thermal vias (231) each have a second horizontal width (fig 2a), the plurality of signal bumps (232) are arranged at a first pitch (G2), and the plurality of thermal vias (231) are arranged at a second pitch (G1), the second horizontal width has a value equal to or greater than the first horizontal width, and the second pitch has a value equal to or greater than the first pitch (fig 2b) (paragraph 31).
It would have been obvious to one of ordinary skill in the art for the second pitch to be greater than the first pitch in order to provide support for the overlying die (paragraph 31)  
 Regarding claim 6.
Gandhi teaches the first horizontal width and the second horizontal width have the same value (fig 3i)
Tsai teaches the second pitch (G3) has a value greater than the first pitch (G2) (fig 2b) (paragraph 26-31).
   Regarding claim 7.
Tsai teaches the second horizontal width (W) has a value greater than the first horizontal width, and the second pitch (G3) has a value greater than the first pitch (G2) (fig 2b) (paragraph 26-31).
 Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi (US 2016/0343689) in view of Tsai (US 2020/0058519) as applied to claim 3 and further in view of Jung (US 2019/0318470)
Regarding claim 4.
Gandhi in view of Tsai teaches elements of the claimed invention above.
Gandhi in view of Tsai does not teach The first and second pitch is the same.
Jung teaches the first horizontal width (266) and the second horizontal width (267) have the same value (fig 1) and the first pitch and the second pitch have the same value (fig 1) (paragraph 22).
 It would have been obvious to one of ordinary skill in the art because there are only a finite number of predictable variation: the first width is less than, equal to, or more than the second width and the first pitch is less than, equal to, or greater than the second pitch.  Because the different variations are known in the art it is reasonable to expect any particular combination to function in a predictable fashion.  MPEP 2141 KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 5.
Tsai teaches the second horizontal width (W) has a value greater than the first horizontal width (fig 2b) (paragraph 26-31) the first pitch and the second pitch have the same value (fig 1) (paragraph 22).
 It would have been obvious to one of ordinary skill in the art because there are only a finite number of predictable variation: the first width is less than, equal to, or more than the second width and the first pitch is less than, equal to, or greater than the second pitch.  Because the different variations are known in the art it is reasonable to expect any particular combination to function in a predictable fashion.  MPEP 2141 KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). 
  Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi (US 2016/0343689) in view of Tsai (US 2020/0058519) 
  Regarding claim 19.
Gandhi teaches a semiconductor package (fig 1), comprising: a lower semiconductor chip (304a) including a lower semiconductor substrate (paragraph 22), a rear surface protecting layer (350a) covering a non-active surface of the lower semiconductor substrate (350a), a plurality of lower via electrodes (342) penetrating through the lower semiconductor substrate (304a) and the rear surface protecting layer (350a), and a plurality of rear surface signal pads (343a) and a plurality of rear surface thermal pads (343a) arranged on the rear surface protecting layer (350a); an upper semiconductor chip (304b) including an upper semiconductor substrate (fig 3i), a wiring structure on an active surface of the upper semiconductor substrate, a front surface protecting layer (350b) that covers the wiring structure and has a plurality of front surface openings (fig 3i), and a plurality of signal vias (332) and a plurality of thermal vias (332) that fill the plurality of front surface openings, are connected to the wiring structure, and each have a first horizontal width and a second horizontal width (fig 3i); a plurality of signal bumps (335) connecting between the plurality of rear surface signal pads and the plurality of signal vias and arranged at a first pitch; and a plurality of thermal bumps (335) connecting between the plurality of rear surface thermal pads and the plurality of thermal vias and arranged at a second pitch, wherein: the plurality of signal bumps (335) and the plurality of thermal bumps (335) are between the lower semiconductor chip (304a) and the upper semiconductor chip (304b), the plurality of rear surface signal pads are connected to the plurality of lower via electrodes (342), and the plurality of rear surface thermal pads are separated from the plurality of lower via electrodes and the lower semiconductor substrate with the rear surface protecting layer (350a) therebetween (fig 3i) (paragraph 22-32).
Gandhi does not teach the pitch of the thermal vias is greater than the pitch of the signal bumps.
Tsai teaches a plurality of signal bumps (232) and arranged at a first pitch (G2); and a plurality of thermal bumps (231) and arranged at a second pitch (G3) that is greater than the first pitch (fig 2a,2b)
 It would have been obvious to one of ordinary skill in the art for the second pitch to be greater than the first pitch in order to provide support for the overlying die (paragraph 31) 
Regarding claim 20.
Tsai teaches the second horizontal width has a value greater than the first horizontal width, the second horizontal width is from about 5 um to about 12 um (paragraph 27) (fig 2b), and the second pitch is from about 40 um to about 80 um (paragraph 38). 
  Allowable Subject Matter
Claims 12, 13, 14 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach that at least some of the plurality of thermal vias are in contact with any one of the plurality of topmost wiring patterns and are electrically connected to at least one of the plurality of signal vias in combination with all other elements of the claim. 
The prior art does not teach that the thermal bump is electrically connected to the signal vie in combination with all other elements of the claim.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/D.J.G/Examiner, Art Unit 2817